ACCEPTED
                                                                                     14-15-00028-CV
                                                                       FOURTEENTH COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                2/16/2015 5:39:13 PM
                                                                                 CHRISTOPHER PRINE
                                                                                              CLERK

                              NO. 14-15-00028-CV

                                                                  FILED IN
                                                           14th COURT OF APPEALS
               IN THE FOURTEENTH COURT OF              APPEALS,
                                                              HOUSTON, TEXAS
                          HOUSTON, TEXAS                   2/17/2015 9:15:00 AM
                                                           CHRISTOPHER A. PRINE
                                                                    Clerk


                        MICHAEL JUSTIN JACOBS,

                                 APPELLANT

                                        V.

                                 ADANA ALT,

                                  APPELLEE



                 UNOPPOSED MOTION FOR EXTENSION
                 OF TIME TO FILE APPELLANT’S BRIEF


TO THE HONORABLE COURT OF APPEALS:

      Pursuant to Rule 38.6(a) and Rule 10.5(b) of the Texas Rules of Appellate

Procedure, Michael Justin Jacobs, the Appellant in this proceeding, seeks an

extension of the deadline for filing his Appellant’s Brief with this Court.      In

support of his request for an extension of time, Michael Justin Jacobs submits the

following:

      1.     In compliance with Rule 10.5(b) of the Texas Rules of Appellate

                                    Page 1 of 4
Procedure, Appellant’s counsel advises this Court of the following matters:

      (A)   Appellant’s Brief is due to be filed with the Clerk of this

            Court on February 26, 2015.

      (B)   Appellant is seeking an extension of time for filing his Appellant’s

            Brief from February 26 2015 until March 28, 2015 (30 days).

      (C)   the number of previous extensions granted regarding the

            item in question - None

      (D)   the facts reasonably relied on to reasonably explain the

            need for an extension are described below.

      2.    The undersigned counsel has had numerous other commitments,

including hearings, mediations, and discovery deadlines, that have prevented

counsel from preparing a working draft of Appellant’s Brief to date. Additionally,

the undersigned counsel has a full-day deposition and a two-day trial scheduled

during the ten days that, along with witness and trial preparation, make timely

preparation of the Appellant’s Brief impossible.

      3.    The undersigned counsel respectfully represents to this Court that

additional time is needed to properly brief and explain the issues in a clear and

concise manner.

      4.    All facts stated herein are within the personal knowledge of the

                                      Page 2 of 4
undersigned counsel.

      WHEREFORE, ABOVE PREMISES CONSIDERED, the undersigned

counsel on behalf of Michael Justin Jacobs respectfully prays that upon

consideration of the matters set forth herein, this Court extend the deadline for

filing of the Appellant’s Brief to March 28, 2015.

      Michael Justin Jacobs also respectfully prays for such other and further relief

to which he may be justly entitled.

                                       Respectfully submitted,

                                       FRANKENBERRY LAW FIRM
                                       4425 S. Mopac Expressway, Suite 105
                                       Austin, Texas 78735
                                       512-252-9937
                                       Fax: 512-852-5937
                                       paige@frankenberrylaw.com


                                       By: ______________________________
                                           Paige Frankenberry
                                           State Bar No.: 24074226

                                       ATTORNEY FOR APPELLANT,
                                       MICHAEL JUSTIN JACOBS


                       CERTIFICATE OF CONFERENCE

      Pursuant to Rule 10.1(a)(5) of the Texas Rules of Appellate Procedure, the
undersigned counsel advises this Court that prior to making this request, she
contacted Appellee’s attorney of record, Robert D. Ettinger, about the merits of the
motion, and he does not oppose Appellant’s Motion for Extension of Time.

                                      Page 3 of 4
                                      _________________________
                                      Paige Frankenberry


                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has been served
on opposing counsel, Robert D. Ettinger, P.O. Box 50323, Austin, Texas 78763 via
email to robert@ettlaw.com on this 17th day of February, 2015.


                                      __________________________
                                      Paige Frankenberry




                                     Page 4 of 4